Title: From Abigail Smith Adams to John Quincy Adams, 29 January 1807
From: Adams, Abigail Smith
To: Adams, John Quincy



My dear Son
Quincy Jan’ry 29 1807

We have had in the Week past the coldest Weather that has been through the winter, yet we have not had Snow enough through the Season to cover the ground. I expet Febry and March will pour upon us the whole quantity which the cold must have engenderd through the Winter. The Season has been very healthy. few cold’s or coughs. George after spending a fortnight with me and getting quite rid of his cough, growing very hearty, returnd to Town the day before yesterday. If I could have sent him to School I would not have let him gone home yet; as he was very fond of staying, but he is so buisy a Gentleman that a School is absolutely necessary for him. he was very good according to his promise made before he came—he told me his Mother tried to make a good Boy of him, but She could not. She said he was good for promisses. He always tells all he knows against himself—
I expet to bring John out the next time I go to town. I saw a Letter of yours to your Brother in which you mention the sickness of Mrs Boyed Child. When your Brother’s was so ill; we usued to give it injections every four hours of Arrow Root with six Eight and ten drops of laudanum. Sometimes we made them with Mallows & seeds either anise seed or Carroway I think it was the first thing which appeard to keep it.
I have to request the favour of you, when you return, to settle an account with mr Allibone of Philadelphia who supplies me with flowr. When my last arrived, he as usual sent his account, and the Bill of lading. mr Smith gave it to mr Shaw to forward to me. he neglected to do it, and when I called upon him for it—he could not find it, nor has he yet been able to get it. I am indebted to him for three Barrels—except a little Surplus in the last remittance which I made him. which he has no doubt creditted me for—you will request him at the same time to send me three Barrels more by the first Spring vessels; I will repay you when you return—
Your friend mr Ware is published to mrs Lincoln, and soon to be married.
Your Brother writes to you I presume all the politicks worth retailing. I am very glad to be excused saying any thing about so unpleasent a subject, if our country is saved from the fate of Europe—it will be the Lords doing, and marvellous in our Eyes.
Can you yet discover what Burrs views and designs are? everyone writes respecting him, just as they hear, or imagine without facts to ground their opinions upon. It really is a mystery—but I am getting upon something very like the area num of politics when I send declared off.
I rejoice much to hear of your Health and hope it may be continued and confirmed.
O Health! thou Sun of Life, without whose / beam/ The fairest scenes of nature seem involv’d / In darkness, shine still upon thy path, / even till the last sceen stage of Life ... / Most affectionatly /  Your Mother
A Adams